Case 2:20-mj-16102-ARM Document 2 Filed 09/24/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
Eg
v. , MAGNO. eD- biog
*
CATHERINE HOMERE ‘
Pa
38 2 2 of 3k

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
[x] That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

|. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period. and
3, Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:

Video Teleconferencing

[| Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
LI The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

oes a[”

 

yee’
United States’ Magistrate Judge
